Wednesday, March, 15th. The President delivered the resolution of the whole Court, (absent,
JUDGE LYONS,)
that there was *667no error in the record, and that the judgment of the District Court be affirmed.
The reporters are authorised to state, “that the Judges were unanimous upon this ground, that Henry Scott the younger, having by his deed of bargain and sale, with warranty, to his son Caleb, and his heirs, and also with a covenant *that he was seised of an estate in fee-simple, and for further assurance, parted with his whole estate in the lands in question, was no longer seised of an estate tail therein, w’hich was absolutely necessary to entitle him to sue out a writ of ad quod damnum; and by so doing was guilty of a fraud, and nothing passed by virtue of his subsequent deed of bargain and sale to John Harmanson, which was therefore void in law. ’’